DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 02 May 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of the claims in Group I also will be relevant to the examination of the claims of Group II.  Applicant sets forth that the search and examination of the entire application (Groups I and II) can be made without serious burden.  This is not found persuasive because whether or not the search and examination of claims in one group is relevant to the examination of claims in another group does not make improper the restriction requirement.  Relevant search and examination does not teach away from serious burden.  The distinct classification of the different inventions, as set forth in the restriction requirement, demonstrates the distinct nature of the inventions and demonstrates serious burden in search and examination of the distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (US patent application publication 2017/0313284).
	The publication to Koike discloses the invention as is claimed.  Koike discloses a method of calibrating a windshield wiper system.  The method (col. 2, lines 24-38) includes moving a wiper arm (1a, 2a, fig. 1) within at least a portion of a full range of motion defined by at least one physical boundary.  Such boundary may be an A-pillar or lower vehicle body contact position.  The wiper arm rotational position is determined when it contacts the boundaries via a sensor or video image (col. 2, lines 39+).  An operating range is defined based on the boundary contact information providing correction to the wiper arm position information.  Such provides for a wiping range (5) free from contact with the boundaries (A-pillar or lower vehicle body) wherein the calibrated wiper system moves between a lower reversing position (d, fig. 3) and an upper reversing position (b, fig. 3).  Such wiping range is less than the full range of motion (between positions a and g, fig. 3) where contact with the boundaries occurs.
	With respect to claims 2 and 9, the wiping range of motion range limits (b and d in fig. 3) are each offset predetermined distance from the determined position (a and g) where the boundaries were contacted.  Such is clearly illustrated in figure 3.
	With respect to claims 4 and 11, note RAM (24) for storing position information within controllers (10a, 10b).
	With respect to claims 7 and 14, determination of wiper arm position can be achieved by a change in motor speed (col. 6, lines 15+ and col. 7, lines 15-20), where the motor speed goes to zero, thus indicating the occurrence of boundary contact.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (US patent application publication 2017/0313284).
	The publication to Koike discloses the invention substantially as is claimed, as set forth above, with the exception of each of the range limits offset by the same distance from the determined positions, and performing multiple contact cycles during calibration.
	While Koike appears to show different offset distances for the range limits from their boundary contact, to adjust such does not appear inventive.  The change in the particular offset does not appear to produce a new and unexpected result which is different in kind and not merely degree from that which is suggested by Koike.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to adjust the range limit offsets as desired, including as claimed, as a mere choice of design.  There appears no criticality to the particular range limit offsets.
	While Koike appears to only disclose a single contact cycle during calibration, to perform multiple cycles does not appear inventive.  To perform multiple contact cycles when calibrating appears little more than a duplication of steps with the expected outcome of increased accuracy.  It is well understood that increased sampling will improve accuracy of that which is being sampled.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ multiple contact cycles during calibration, as a mere duplication of steps, to enhance the data used to provide correction and the exact wiping range desired.

Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        

GKG
11 August 2022